DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 30, 2020 have been fully considered but they are not persuasive. Amendments to the current set of claims such as the limitation “in response to measurements from a sulfite detector or an ORP sensor in communication with the slurry” to independent Claim 1, and “adiustinq a rate of addition of oxidation air” to independent Claim 11, have changed the scope of the claimed invention, resulting in a modification of the previous prior art rejection.
On pages 7-8 of the Remarks section as indicated by the page numbers at the  bottom of each page, Applicant argues that previous anticipatory reference DeVault, (US 2014/017119), does not disclose the newly added limitation “adjusting the rate of addition of oxidation air in response to measurements from a sulfite detector or an ORP sensor in communication with the slurry” in independent Claim 11.   Specifically, Applicant argues that DeVault focuses on modifying or adjusting the amounts of reducing agents added to the slurry in response to the measurements from registered ORP values, so Applicant concludes that DeVault does not disclose adjusting the rate of addition of oxidation air as presently claimed.  The Examiner notes that previous secondary reference Appelo et al., (“Appelo”, US 8,828,341), discloses the above limitation in combination with DeVault in an obviousness type prior art rejection now.  As a result, this argument is considered unpersuasive.
On page 8, Applicant argues that DeVault does not disclose “biologically converting soluble selenium species in a liquid fraction of the slurry to elemental selenium”.  Applicant argues that DeVault does not discloses converting soluble selenium species biologically.  The Examiner notes that DeVault does disclose converting soluble selenium species to elemental selenium as described in paragraph [0210] where the dissolved selenium species, which reads on soluble selenium species, was converted to elemental selenium.  Furthermore, the Examiner notes that paragraph [0176] of DeVault does disclose treating the wastewater containing selenium in “anaerobic and aerobic biological treatment systems”.  The Examiner also notes that secondary reference Peeters is further combined with DeVault to emphasize the disclosure of the biological conversion of selenium species.  For these reasons, the Examiner finds Applicant’s remarks here unpersuasive.
On pages 8-9, Applicant argues that DeVault does not disclose the limitation in independent Claim 1 regarding adjusting the rate of addition of oxidation air in response to measurements from a sulfite detector or an ORP sensor in communication with the slurry.  The Examiner notes that previous secondary reference Appelo discloses this limitation instead as described in the prior art rejection below.  As a result, this argument is piecemeal analysis, and is considered unpersuasive.
On pages 9-10, Applicant argues again that DeVault uses reducing agents to adjust the ORPs in the slurry, not adjusting oxidation air as in the present application.  The Examiner notes that modifying DeVault with Appelo, an invention in the same field of endeavor, to also adjust the oxidation air to achieve the “required mercury emission level at the lowest…additive cost and oxidation air power consumption, without jeopardizing 
Then, Applicant argues that DeVault does not disclose converting soluble selenium species in a liquid fraction of the slurry to elemental selenium outside of its ART, arguing that DeVault does not reduce selenium in a downstream bioreactor.  The Examiner notes first that DeVault does disclose converting soluble selenium species in a liquid fraction of the slurry to elemental selenium in paragraph [0210] which explicitly states dissolved selenium species (which is the same as soluble) being converted to elemental selenium.  Furthermore, the Examiner notes that previous secondary reference Peeters et al., (“Peeters”, WO 2007012181), discloses how soluble selenium species are converted to elemental selenium within its bioreactors, (See paragraphs [0031], [0054] & [0057], Peeters).  The Examiner notes that this argument is piecemeal analysis because Peeters discloses this feature, not DeVault, so it is unpersuasive.  
In addition, Applicant argues that one of ordinary skill would not add a biological reactor downstream of the ART of DeVault to reduce selenium because DeVault already discloses selenium reduction through the addition of reducing agents within the ART.  Here, the Examiner notes that paragraph [0177] of DeVault does explicitly suggest that the goal of DeVault and its ART is to “maintain or maximize the formation of selenite or possibly elemental selenium in an ART for later wastewater treatment applications”.  The Examiner underlines the above portion to indicate that additional wastewater treatment applications can be added later or downstream of DeVault’s ART and can further treat the selenite that was formed in the ART of DeVault.  As a result, adding a biological reactor as in secondary reference Peeters will take the selenite formed in DeVault and further treat the remaining selenite and reduce it to elemental selenium for removal, (See paragraphs [0031], [0051] & [0054], Peeters).  The Examiner finds Applicant’s argument here unpersuasive because Peeters will further treat and improve upon the treatment process of DeVault because that is the objective stated in paragraph [0177] of DeVault as quoted above.
On page 10, Applicant then argues that secondary reference Peeters teaches away from the ORP levels claimed in the current set of claims, and the ORP levels disclosed in primary reference DeVault.  Applicant argues that Peeters teaches that there is “no selenium reduction at an ORP of 100 mV” as in Figure 5 of Peeters.  The Examiner notes here however that Peeters discloses a bioreactor located downstream of the wet flue gas desulfurization (WFGD) system as currently claimed, not an ART located in the WFGD system as in DeVault.  As a result, the ORP level may be maintained at a different level in the biological reactor as claimed rather than the range of the ORP level claimed for the wet flue gas desulfurization (WFGD) system.    The Examiner notes that DeVault already discloses ORP levels in its ART in the range claimed for independent Claims 1 & 11, so this argument is unpersuasive.
On page 11, Applicant argues that secondary reference Appelo discloses adjusting oxidation air in order to limit levels of emission and/or re-emissions of mercury while minimizing oxidation air consumption, and states that one of ordinary skill would not be motivated to combine the teaching of DeVault which adds a reducing agent to adjust the ORP with the goal of maintaining or maximizing the formation of selenite or elemental selenium in an ART.  Applicant argues that the two systems of DeVault and Appelo are directed at different end goals and use different processes and their features would not be obviously interchangeable.  However, the Examiner notes that Appelo provides an alternative to or an improvement upon controlling ORP by measuring and controlling sulfite concentrations to reduce the mercury re-emissions which is also a stated issue in DeVault, (See paragraph [0099], DeVault).  The Examiner notes that there are multiple reasons allowed for combining different prior art references together, and that DeVault explicitly suggests reducing mercury re-emissions via ORP levels, (See paragraph [0099], DeVault), so adding another control system via monitoring sulfite levels and adjusting oxidation air to a WFGD system as disclosed in Appelo for the benefits of preventing “mercury re-emission into the cleaned flue gas” and allow “releasing the cleaned flue gas”, (See column 2, lines 6-14, Appelo), while achieving the “required mercury emission level at the lowest…additive cost and oxidation air power consumption, without jeopardizing sulfur emission requirements”, (See column 2, lines 27-31, Appelo), is obvious.  The Examiner further notes that Appelo itself already indicates that adjusting oxidation air via ORP levels to control the mercury emission is known and is incorporated by reference in Appelo as well, (See column 2, lines 28-39, Appelo), so the two references do not teach away from each other.  The Examiner finds Applicant’s argument here unpersuasive.
On page 11, Applicant again argues that DeVault is centered on the addition of a reducing agent to control the ORP in an ART and that DeVault does not disclose modifying the amount or rate of oxidation air to control ORP levels.  Applicant argues that Appelo discloses using sulfite control to reduce mercury re-emissions, and that Appelo does not disclose or suggest that the sulfite concentration control of Appelo is effective in selenium reduction which is stated as a goal in DeVault.  The Examiner notes that having only one type of goal or reason for modifying a reference is not required, and that there are multiple reasons for modifying a reference.  The Examiner notes that DeVault explicitly discloses mercury re-emissions in paragraph [0099], and that Appelo discloses reducing them.  The Examiner notes that Appelo already incorporates by reference controlling ORP levels by adjusting oxidation air, (See column 1, lines 28-39, Appelo), and that using sulfite control is an additional improvement as already stated earlier.    Applicant argues that DeVault notes in paragraph [0251] that processes used to adjust mercury emissions may run opposite to those for selenium reduction so Applicant concludes that DeVault must teach away from controlling mercury re-emission.  The Examiner notes however that Applicant does not highlight the following line also from paragraph [0251] which states that “this may require a delicate balance to find the desired reducing agent concentration to achieve the desired effect(s) in a given WFGD ART” which clearly indicates finding a balance such that mercury is not also significantly re-emitted.  The Examiner finds these remarks unpersuasive for the reasons stated here and earlier in this response.
On pages 12-13, Applicant continues to argue against the previous combination of references.  Applicant argues that Peeters discloses a different ORP to reduce selenium so one of ordinary skill in the art would be motivated to adjust the ORP in the ART of DeVault to the range of Peeters which is outside of the claimed ORP range.  The Examiner again notes that the ART of DeVault is a different system part of the WFGD system, which then feeds the slurry to the downstream bioreactor as claimed.  Then, Peeters discloses a bioreactor that treats wastewater from a FGD system.  The ORP level for Peeters is applied to a different bioreactor than the slurry that is part of the WFGD system as in DeVault.  The Examiner finds this remark unpersuasive for this reason.  Applicant then argues that Appelo controls sulfite via adjusting oxidation air and that it does not suggest that these ranges of sulfite concentration should be used to reduce selenium in the slurry of a WFGD system as in DeVault.  Again, the Examiner points to the responses made above where the Examiner notes that DeVault itself states that “mercury…species also need to be controlled in order to address various mercury reemission…issues”, (See paragraph [0099], DeVault), so there are other reasons for combining DeVault and Appelo than just solely selenium treatment.  The Examiner finds this remark unpersuasive.   Applicant also argues that DeVault teaches that the processes used to adjust mercury emissions may run opposite to those for selenium reduction so one of ordinary skill would be taught away from modifying the system in DeVault. The Examiner notes however that Applicant does not highlight the following line also from paragraph [0251] which states that “this may require a delicate balance to find the desired reducing agent concentration to achieve the desired effect(s) in a given WFGD ART” which clearly indicates finding a balance such that mercury is not also significantly re-emitted.  The Examiner finds this remark unpersuasive.  Finally, Applicant argues that none of the prior art references disclose dependent Claims 20-23 with the ranges of sulfite and ORP levels claimed.  However, the Examiner notes that Appelo clearly discloses the ranges of sulfite claimed as shown in the rejection below.  Furthermore, the Examiner notes that DeVault already discloses the claimed ORP levels.  The Examiner finds these remarks unpersuasive.  Applicant argues that none of the references discloses new dependent Claim 24.  The Examiner notes that Peeters discloses this claim as shown in the rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 20, 22 & 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeVault et al., (“DeVault”, US 2014/0117119), in view of Peeters et al., (“Peeters”, WO 2007012181), in further view of Appelo et al., (“Appelo”, US 8,828,341).
Claims 1-10, 20, 22 & 24 are directed to a slurry treatment system, an apparatus or device type invention group.
Regarding Claims 1-10, 20, 22 & 24, DeVault discloses a slurry treatment system for treating a slurry used in a wet flue gas desulfurization system, (See paragraph [0003], [0013] & [0099], DeVault), having a tank to receive slurry that has previously contacted the flue gas, (Slurry Reaction Tank (ART), See Figure 1, and See paragraph [0008], DeVault), the slurry treatment system comprising: 
a control system in the WFGD system configured to produce one or more of a) a sulfite concentration in the slurry in the range of about 5 to 75 mg/L and b) an oxidation reduction potential in the range of about 100-250 mV, (See paragraph [0104], [0151], and See Figures 25-27, DeVault; The ORP can be controlled at a value roughly about 200 mV, anticipating the claimed range at that value), and converting soluble selenium species in a liquid fraction of the slurry to elemental selenium, (See paragraphs [0175]- [0177]; or [0210], DeVault; The Examiner notes that “dissolved selenite” is a form of soluble selenium species and that it is converted to elemental selenium).
DeVault does not disclose the control system also being an aeration control system, an anoxic or anaerobic fixed bed biological reactor downstream of the WFGD system for also converting soluble selenium species in a liquid fraction of the slurry to elemental selenium, or adjusting the rate of the oxidation air in response to measurements from a sulfite detector or an ORP sensor in communication with the slurry.  DeVault discloses “the desired goal is to maintain or maximize the formation of selenite or possibly elemental selenium…for later wastewater applications”, (See paragraph [0177], DeVault), such as “anaerobic and aerobic biological treatment systems”, (See paragraph [0176], DeVault).
Peeters discloses a slurry treatment system for treating a slurry from a wet flue gas desulfurization (WFGD) system with an anoxic or anaerobic fixed bed biological reactor downstream of the WFGD system, (Pretreatment Step 1 204 and ABMet Reactors 210 which treat slurry from a WFGD system so they are located downstream, See Figure 9, and See paragraph [0051], [0054], [0042] & [0057], Peeters), that also converts the soluble selenium species in a liquid fraction of the slurry to elemental selenium in the biological reactor, (See paragraphs [0031], [0054], & [0057], Peeters; oxidized selenium is dissolved (equivalent to soluble) in the form of selenite or selenite, and then is reduced to elemental selenium).  Additional features of this embodiment are included as part of the overall combination and claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the slurry treatment system of DeVault by incorporating an anoxic or anaerobic fixed bed biological reactor downstream of the WFGD system that also converts the soluble selenium species in a liquid fraction of the slurry to elemental selenium in the reactor as in Peeters in order to “improve upon…the prior art” in regards to “a process or apparatus…for treating FGD blow down water…to  produce an effluent with low concentrations of selenium”, (See paragraphs [0008] & [0012], Peeters), due to “recent regulation of selenium concentration in the effluent”, (See paragraph [0031], Peeters), as desired by DeVault for later wastewater applications, (See paragraphs [0176] & [0177], DeVault).
Modified DeVault does not explicitly disclose wherein the sulfite control system is also configured to adjust a rate of the oxidation air, in response to measurements from a sulfite detector or an ORP sensor in communication with the slurry.
Appelo discloses a slurry treatment system, (See Abstract, Appello), wherein the control system is an aeration control system that is configured to adjust a rate of the oxidation air, (See column 4, lines 7-64, Appelo), in response to measurements from a sulfite detector or an ORP sensor in communication with the slurry, (Sulfite Sensors 38 in Slurry 24, See Figure 1, and See column 3, lines 52-56, Appelo). Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the slurry treatment system of modified DeVault by incorporating wherein the control system is an aeration control system and is configured to adjust a rate of the oxidation air as in Appelo so that “the amount of oxidation air blown into the slurry is controlled in order to control the redox potential of the slurry and thereby control mercury emissions”, (See column 2, lines 61-64, Appelo), and “controlling the sulfite concentration in the…slurry” will “prevent mercury re-emission into the cleaned flue gas” and allow “releasing the cleaned flue gas”, (See column 2, lines 6-14, Appelo), as desired in DeVault, (See paragraphs [0099] & [0103], DeVault).   By doing so, it will achieve the “required mercury emission level at the lowest…additive cost and oxidation air power consumption, without jeopardizing sulfur emission requirements”, (See column 2, lines 27-31, Appelo).
Additional Disclosures Included:  Claim 2: The slurry treatment system of claim 1 wherein the aeration control system is configured to adjust the rate of oxygen addition to the slurry in an amount sufficient to produce a sulfite concentration in the slurry in a range of about 20 to 50 mg/L, (See column 4, lines 7-64, Appelo; Appelo discloses a range that anticipates the claimed range from 25 to 50 mg/L).  Claim 3, The slurry treatment system of claim 1 wherein the aeration control system is configured to adjust a rate of oxygen addition to the slurry in an amount sufficient to produce a sulfite concentration in the slurry in the range of about 10 to 40 mg/L, (See column 4, lines 7-64, Appelo; Appelo discloses a range that anticipates the claimed range from 25 to 40 mg/L).  Claim 4: The slurry treatment system of claim 1, wherein the aeration control system is configured to maintain a predetermined range of concentration of sulfite in the slurry or adjust the concentration of sulfite in the slurry to approach a predetermined concentration of sulfite in the slurry, (See column 4, lines 7-64, Appelo; Appelo discloses a predetermined range such as 25 to 150 mg/L).  Claim 5: The slurry treatment system of claim 1, wherein the aeration control system comprises the sulfite detector, (Sulfite Sensors 38, See Figure 1, See column 3, lines 52-61, Appelo).  Claim 6: The slurry treatment system of claim 1, wherein the aeration control system comprises a variable speed oxygen blower or a controlled valve, (Blower 52, See Figure 1, See column 4, lines 30-66, Appelo). Claim 7: The slurry treatment system of claim 1 wherein the reactor comprises an attached growth of selenium reducing organisms, (See paragraph [0054], [0042] & [0057], Peeters).  Claim 8: The slurry treatment system of claim 1, comprising a programmed controller connected to a sulfite detector and a variable speed oxygen blower and/or a controlled valve, (Controller 40, Sulfite Sensors 38, Blower 52, See Figure 1, See column 3, lines 52-64, column 4, lines 30-66, Appelo). Claim 9: The slurry treatment system of claim 8 wherein the programmed controller controls the valve and/or the blower based upon the concentration of sulfite in slurry in or flowing into a tank of the wet flue gas desulfurization system, (Controller 40, Sulfite Sensors 38 in Tank 34, Blower 52, See Figure 1, See column 3, lines 52-64, column 4, lines 30-66, Appelo). Claim 10: The slurry treatment system of claim 1 comprising one or more solid-liquid separation devices and one or more reagent mixers between a tank of the wet flue gas desulfurization system and the reactor, (Pretreatment Step 2 206 is located between Pretreatment Step 1 204 and Reactors 210, See Figure 9, See paragraph [0051], Peeters; The disclosed clarifier section is a liquid-solid separator and there is a mixer section combined that adds reagent such as lime). Claim 20: The slurry treatment system of claim 1, wherein the aeration control system is configured to adjust the rate of addition of oxidation air to the slurry in an amount sufficient to produce a sulfite concentration in the slurry in the range of about 5 to 75 mg/L, (See column 4, lines 7-64, Appelo; Appelo discloses a range that anticipates the claimed range from 25 to 75 mg/L).  Claim 22: The slurry treatment system of claim 1 wherein the aeration control system is configured to adjust the rate of addition of oxidation air to the slurry in an amount sufficient to produce an oxidation reduction potential in the range of about 100-250 mV, (See paragraph [0104], [0151], and See Figures 25-27, DeVault; The ORP can be controlled at a value roughly about 200 mV, anticipating the claimed range at that value).  Claim 24: The system of claim 1 wherein the control system comprises the ORP sensor and the ORP sensor measures a bulk accumulation of electro-active species in the slurry, (See paragraph [0058], Peeters, or paragraph [0009], DeVault; ORP or oxidation/reduction potential inherently measures “the tendency of a chemical species to acquire electrons from or lose electrons to an electrode” which is measured in volts or millivolts, indicating that these chemical species are electro-active, as evidenced by the definition of “Reduction potential” in Wikipedia, “en.wikipedia.org/wiki/Reduction_potential”.  The definition is provided in the Conclusion section below).
Claim(s) 11-19, 21 & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeVault et al., (“DeVault”, US 2014/0117119), in view of Appelo et al., (“Appelo”, US 8,828,341), in further view of Peeters et al., (“Peeters”, WO 2007012181).
Claims 11-19, 21 & 23 are directed to a method of treating a slurry produced during desulfurization of a flue gas, a method type invention group.
Regarding Claims 11-19, 21 & 23, DeVault discloses a method of treating a slurry produced during desulfurization of a flue gas, (See paragraph [0003], [0013] & [0099], DeVault), comprising the steps of: 
adding oxidation air to the WFGD system in an amount sufficient to produce one or more of a) a sulfite concentration in the slurry in the range of about 5 to 75 mg/L, (This limitation is optional as written in the claim), and b) an oxidation reduction potential in the range of about 100-250 mV, (See paragraph [0104], [0151], and See Figures 25-27, DeVault; The ORP can be controlled at a value roughly about 200 mV, anticipating the claimed range at that value);
removing a portion of a liquid fraction of the slurry from the WFGD system, (See paragraph [0008] & [0013], DeVault; ‘bleed stream’); and,
biologically converting soluble selenium species in a liquid fraction of the slurry to elemental selenium, (See paragraphs [0175]-[0177]; or [0210], DeVault; The Examiner notes that “dissolved selenite” is a form of soluble selenium species and that it is converted to elemental selenium).
DeVault does not explicitly disclose adjusting a rate of addition of oxidation air to the WFGD system in response to measurements from a sulfite detector or an ORP sensor in communication with the slurry.
Appelo discloses a slurry treatment system, (See Abstract, Appello), for adjusting a rate of addition of oxidation air to the WFGD system, (See column 4, lines 7-64, Appelo), in response to measurements from a sulfite detector or an ORP sensor in communication with the slurry, (Sulfite Sensors 38 in Slurry 24, See Figure 1, and See column 3, lines 52-56, Appelo). Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of treating a slurry of DeVault by incorporating adjusting a rate of addition of oxidation air to the WFGD system in response to measurements from a sulfite detector or an ORP sensor in communication with the slurry as in Appelo so that “the amount of oxidation air blown into the slurry is controlled in order to control the redox potential of the slurry and thereby control mercury emissions”, (See column 2, lines 61-64, Appelo), and “controlling the sulfite concentration in the…slurry” will “prevent mercury re-emission into the cleaned flue gas” and allow “releasing the cleaned flue gas”, (See column 2, lines 6-14, Appelo), as desired in DeVault, (See paragraphs [0099] & [0103], DeVault).   By doing so, it will achieve the “required mercury emission level at the lowest…additive cost and oxidation air power consumption, without jeopardizing sulfur emission requirements”, (See column 2, lines 27-31, Appelo).
Modified DeVault does not explicitly disclose biologically converting the soluble selenium species to elemental selenium.  DeVault discloses “the desired goal is to maintain or maximize the formation of selenite or possibly elemental selenium…for later wastewater applications”, (See paragraph [0177], DeVault), such as “anaerobic and aerobic biological treatment systems”, (See paragraph [0176], DeVault).
Peeters discloses biologically converting the soluble selenium species to elemental selenium, (See paragraphs [0031], [0054] & [0057], Peeters).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of treating a slurry of modified DeVault by incorporating biologically converting the soluble selenium species to elemental selenium as in Peeters in order to “improve upon…the prior art” in regards to “a process or apparatus…for treating FGD blow down water…to  produce an effluent with low concentrations of selenium”, (See paragraphs [0008] & [0012], Peeters), due to “recent regulation of selenium concentration in the effluent”, (See paragraph [0031], Peeters), as desired by DeVault for later wastewater applications, (See paragraphs [0176] & [0177], DeVault)
Additional Disclosures Included:  Claim 12:  The method of claim 11, comprising adding oxygen to the slurry in an amount sufficient to produce a sulfite concentration in the range of about 20 to 50 mg/L, (See column 4, lines 7-64, Appelo; Appelo discloses a range that anticipates the claimed range from 25 to 50 mg/L).  Claim 13: The method of claim 11, comprising adding the oxygen to the slurry in an amount sufficient to produce a sulfite concentration in the range of about 10 to 40 mg/L, (See column 4, lines 7-64, Appelo; Appelo discloses a range that anticipates the claimed range from 25 to 40 mg/L).  Claim 14:  The method of claim 11, comprising a step of maintaining a predetermined range of concentration of sulfite in the slurry or adjusting the concentration of sulfite in the slurry to approach a predetermined concentration of sulfite in the slurry, (See column 4, lines 7-64, Appelo; Appelo discloses a predetermined range such as 25 to 150 mg/L).  Claim 15: The method of claim 11, but does not disclose comprising measuring the sulfite concentration of the slurry or the sulfite concentration of an influent to the slurry, (Sulfite Sensors 38, See Figure 1, See column 3, lines 52-61, Appelo).  Claim 16:The method of claim 15 comprising adjusting a rate of oxygen addition to the slurry in response to the measuring, (Blower 52 and Controller 40, See Figure 1, See column 4, lines 30-66, Appelo). Claim 17: The method of claim 11,  treating the liquid fraction with an attached growth in a fixed bed reactor, (ABMet Reactors 210, See Figure 9, See paragraph [0054], [0042] & [0057], Peeters).  Claim 18: The method of claim 17 wherein the liquid fraction is sent to the reactor without intervening sulfite addition, (Pretreatment Step 2 206 to ABMet Reactors 210, See Figure 9, See paragraph [0054], [0042] & [0057], Peeters; No sulfite is added to the system).  Claim 19: The method of claim 11 comprising treating the slurry in a wet flue gas desulfurization system, (Slurry Reaction Tank (ART), See Figure 1, See paragraph [0003], [0008], [0013] & [0099], DeVault).  Claim 21: The method of claim 11, comprising adjusting the rate of addition of oxidation air to the slurry in an amount sufficient to produce a sulfite concentration in the slurry in the range of about 5 to 75 mg/L, (See column 4, lines 7-64, Appelo; Appelo discloses a range that anticipates the claimed range from 25 to 75 mg/L).  Claim 23:  The method of claim 11 comprising adjusting the rate of addition of oxidation air to the slurry in an amount sufficient to produce an oxidation reduction potential in the range of about 100-250 mV, (See paragraph [0104], [0151], and See Figures 25-27, DeVault; The ORP can be controlled at a value roughly about 200 mV, anticipating the claimed range at that value).

    PNG
    media_image1.png
    312
    778
    media_image1.png
    Greyscale
Conclusion
The above definition of reduction potential from Wikipedia, https://en.wikipedia.org/wiki/Reduction_potential, is relied upon in the prior art rejection above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779